Citation Nr: 0218514	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1983.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA). The RO granted 
entitlement to service connection for hypertension with 
assignment of a 10 percent evaluation effective May 19, 
1993.  The RO implemented a December 1999 decision wherein 
the Board granted the veteran's appeal of the RO's denial 
of service connection for hypertension.  

In August 2001, the veteran appeared and testified at a 
hearing before the undersigned travel Member of the Board.  
A transcript of the hearing has been associated with the 
claims file.

In November 2001, the Board remanded the claim to the RO 
for additional development and adjudicative action.  The 
RO affirmed the determination previously entered in August 
2001.  The case has since been returned to the Board for 
further appellate review.

The Board notes that the November 2001 remand order 
indicated the veteran was also claiming entitlement to 
service connection for headaches on a secondary basis.  
The Board instructed the RO to adjudicate that issue 
before the Board took up appellate review of entitlement 
to an initial increased evaluation for hypertension, as 
the issues were inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 183 (1991).  

In a September 2002 rating decision the RO denied service 
connection for headaches and dizzy spells as secondary to 
hypertension.  The veteran was notified of the decision on 
September 25, 2002, and he has one year from that date to 
appeal the decision.  In October 2002, the veteran wrote 
to VA and asked that his appeal as to the issue of 
hypertension currently rated as 10 percent disabling be 
forwarded to the Board without the expiration of the 60 
day period.  He did not indicate disagreement with the 
September 25, 2002 rating decision.  Therefore, the issue 
of entitlement to service connection for headaches and 
dizzy spells as secondary to hypertension is not before 
the Board.  


FINDINGS OF FACT

1.  VA has completed all required notification and 
development related to the claim.  

2.  Hypertension is manifested by diastolic blood pressure 
readings that are predominantly 110 or more, with systolic 
readings that are consistently less than 200, and with 
definite symptoms.


CONCLUSION OF LAW

The criteria for an disability rating of 20 percent for 
hypertension are met from May 19, 1993 to the present.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997), 38 C.F.R. 
§§ 4.1, 4.3, 4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran perfected an appeal as to the assignment of 
the initial rating following the initial award of service 
connection for hypertension.  Therefore, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the 
initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records show that the veteran's blood 
pressure was 122/80 at the time of enlistment examination 
in January 1979.  The veteran's blood pressure readings 
varied from 100-155 systolic over 60-102 diastolic during 
service.  

In November 1981, his blood pressure was 132/90, with 
complaints of dizziness of 5 days duration and of chest 
pain of 7 days duration.  The examiner assessed dizziness 
secondary to questionable labyrinthitis/questionable 
elevated blood pressure.  

December 1982 entries report that a blood pressure work-up 
was indicated following a blood pressure reading of 
138/100.  February 1982 entries reveal that the veteran 
was referred to a dietitian due to "labile hypertension 
and hyper acidity."  The referral indicated that he needed 
weight reduction and a low salt diet.  A February 1983 
internal medicine entry reports that the veteran 
complained of tension and anxiety, and a history of labile 
hypertension was indicated.

The veteran's May 1983 military separation examination 
revealed a blood pressure reading of 130/86 and described 
his heart and vascular system as normal.  No complaints or 
findings referable to hypertension were indicated.

A July 1984 Employee Questionnaire was submitted which 
indicates that the veteran reported that he had a history 
of high blood pressure, but denied taking any medication.

Private treatment records from Stuart Circle Hospital, 
dated from May 1986 to May 1987, report that, in addition 
to treatment for other physical complaints, the veteran 
provided a history of high blood pressure with treatment 
during service, for which he received medication.  A 
diagnosis of hypertension was provided in May 1987.

An April 1987 statement from the veteran's employer 
indicated that he was under no restrictions as far as the 
office was concerned.  It was noted that "[h]e has a 
personal health problem, high blood pressure, which he was 
to have followed up by his private M.D."  An Employer 
Medical Evaluation was to be performed in May 1987 at 
Stuart Circle Hospital.

A May 1987 private record from Stuart Circle Hospital 
showed that the veteran's blood pressure was 172/110, when 
he was there for evaluation of an ankle sprain.  
Corresponding nurses notes indicate that a blood pressure 
reading was taken repeatedly on that visit, with readings 
of 168/116, 154/114, 150/110, 148/108, and 150/102.  The 
final diagnosis included hypertension.

Private treatment records from Dr. KB, dated in June 1988, 
report that the veteran was evaluated for hypertension.  
He was not significantly overweight and he followed a no-
added salt diet.  The doctor indicated that the veteran 
needed to be treated, but that he did not have any 
insurance or a prescription plan.  He provided the 
appellant a month's supply of medication samples.

VA treatment records dated from September 1987 to June 
1998 report that the veteran was followed for various 
complaints, including hypertension.  A September 1987 VA 
treatment report indicates that the he  had a history of 
hypertension for 4 years.  He denied ever using 
medications or diet to control his hypertension.  His 
blood pressure readings were 150/90 and 148/90.  The 
examiner diagnosed that hypertension was not established.  
The veteran was advised to watch his weight and salt 
intake, and to monitor his blood pressure frequently. 

A treatment entry dated in February 1993 reported that the 
veteran provided a history of hypertension since 1982, but 
claimed that he had not been receiving any treatment.  His 
blood pressure was 186/114 and the examiner diagnosed 
essential hypertension (poorly controlled).  Later that 
month his blood pressure was 176/102.  

Subsequent entries indicate that the veteran felt "better" 
with medication treatment and continued to be followed 
with medication treatment and diet.  A December 1993 entry 
reveals that his hypertension was still uncontrolled and 
that his medication was increased.  

A disability determination examination for SSA, conducted 
in July 1994, revealed that the veteran had had high blood 
pressure for 10 years.  Physical examination revealed 
blood pressure was 148/100 initially, and 135/90 when 
taken again later in the examination.  In the impression 
section, it was noted that it was apparent that the 
veteran's high blood pressure was adequately controlled.  


A diagnosis of hypertension, essential, was continued in 
November 1994.  In December 1994 his blood pressure was 
162/112.  

At the time of surgery, a bronchoscopy with biopsy, at VA 
in January 1995, the veteran's blood pressure was 134/84.  

In February 1995, VA medical records show that the 
veteran's blood pressure was 154/112.  Later that month it 
was 152/110.

In April 1995, when seen at VA for status post surgery, 
the veteran's blood pressure was 156/108 and 140/100 when 
repeated.  

His blood pressure was 148/108 in May 1995, when treated 
at VA for a different ailment.  In June 1995, it was 
160/100.  

A VA examination was conducted in October 1998.  The 
examiner reviewed the veteran's medical history and 
indicated that hypertension had been mentioned since 1982.  
The examiner reported on the veteran's inservice labile 
hypertension, and noted that he was currently taking 
medication.  The examiner reported that, clinically, his 
cardiac status was stable.  There was no evidence of any 
vascular complications or murmurs.  

On examination that day, a very careful blood pressure 
checkup was done; and the readings were 164/102, 161/95, 
and 168/92.  It was noted that the blood pressure on 
September 10, 1998 was 152/98, 160/110, and 165/94.  Two 
days later on September 12, 1998, they were 139/96, 148/96 
and 147/95.  

The examiner concluded that the veteran had essential 
hypertension.  He reported that:  

There is a possibility that it was during the 
service, because on entry it was within normal 
limits, as already mentioned.  I also would like to 
mention that essential hypertension is a different 
primary diagnosis.  Labile hypertension means that 
the patient's blood pressure is not stable, even when 
being on the medications, so in this case the patient 
does have, once again to repeat essential 
hypertension.  I would also classify in my opinion 
with labile hypertension, which needs constant care 
with the medical doctors and the medication 
adjustments.

In December 1999, the Board granted service connection for 
hypertension.  In January 2000, the RO effectuated the 
Board's decision, and via a January 2000 rating decision, 
granted service connection hypertension and assigned a 10 
percent evaluation effective from May 19 1993.  The 
veteran first asked for reconsideration of the evaluation.  
When his request for a higher rating was denied, the 
veteran ultimately appealed this initial evaluation.  

At a March 2000 VA examination, the examiner noted that 
the veteran had a history of hypertension since 1981 or 
1982, that he got headaches, and that he was on 
medication.  His medications included Vistaril, Glipizide, 
Trazodone, Norvasc, enteric coated aspirin, Lasix, 
metformin, Lopressor, Daypro, and potassium chloride.  

Physical examination revealed that three blood pressure 
readings were recorded.  The first reading was 165/100; 
the second reading was 143/98; and the third reading was 
156/104.  There were no murmurs and the cardiac size was 
normal, according to the chest x-ray report.  The 
electrocardiogram showed normal sinus rhythm and 
nonspecific T-wave abnormalities.  The diagnosis was 
hypertension, on medication, and nonspecific T-wave 
abnormality by the electrocardiogram.  

At his August 2001 hearing before the undersigned, the 
veteran testified that he had a pending claim for Social 
Security Administration (SSA) benefits.  He reported that 
he was treated at VA for hypertension and that he was on 
medication for the condition.  He had not been 
hospitalized for hypertension.  

He did not feel that the 10 percent evaluation assigned 
for hypertension properly represented his level of 
disability because he also had associated headaches and 
dizziness spells.  

In November 2001, the Board remanded the claim for further 
development.  

In July 2002, medical records and SSA records were 
associated with the veteran folder showing that he was 
denied SSA disability benefits for essential hypertension 
and status post gastritis and esophagitis in July 1994, 
and confirmed in September 1994. 

At an August 2002 VA examination, the examiner noted that 
the veteran's medical record was sent to the clinician at 
the time of the consultation.  The examiner stated that he 
had reviewed the record including service records from 
1979 through 1983.  The examiner noted that the veteran's 
blood pressure had been normal according to VA records 
dated in March 2002, when it was 146/87 and in April 2002 
when it was 119/61.  The examiner noted the history of 
hypertension.  The veteran indicated that he had headaches 
that seemed not to be related to his blood pressure 
control.

On physical examination blood pressure was noted to be 
185/110.  This was repeated approximately 15 minutes later 
in the same right arm sitting position and was noted to be 
170/100 with a pulse of 85 per minute and regular.  Head, 
eyes, ears, nose and throat examination was unremarkable 
for any evidence of carotid asymmetries or bruits.  The 
remainder of the examination focused on a neurological 
assessment.  The impression was headache, and dizziness, 
and an opinion from the examiner that the headache and 
dizziness correlated in onset with a significant head 
injury that the veteran had in high school while playing 
football; and that we were not dealing with a military 
related phenomenon.  He had minimal disability from the 
headaches.  The examiner did not further mention or opine 
on the veteran's hypertension disorder.  


Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).

The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for 
Veterans Claims (CAVC) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date 
be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of 
the disability as shown by the facts from time to time.

The Board may only consider those factors that are 
included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran 
has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All benefit of 
the doubt will be resolved in the appellant's favor.  
38 C.F.R. § 4.3.

The CAVC has held that in order for hypertension to be 
shown as a current disability, it must be present to the 
minimum compensable degree under the rating schedule.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was 
held that when the law or regulations change after a claim 
has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  

In this case, the new rating criteria do not have 
retroactive application prior to January 12, 1998.  38 
U.S.C.A. § 5110(g) (West 1991), see also VAOPGCPREC 3-00 
(VA General Counsel stated that when there is a change in 
criteria, if it is determined by the Board that the 
amended regulation is more favorable, the new criteria may 
not be applied prior to the effective date of the change 
in the regulation).  

Precedent opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  In this case, the 
Board has evaluated the veteran's service-connected 
hypertension under the old criteria as they are more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the Rating Schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where 
the disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent 
evaluation was also provided where continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more.  A 20 percent evaluation was assignable for 
diastolic pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation was assignable 
when diastolic pressure was predominantly 120 or more and 
moderately severe symptoms were demonstrated.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

Under the new rating criteria, the minimum compensable 
level of hypertension exists where the disability is 
manifested by diastolic readings predominantly 100 or 
more, or systolic readings predominantly 160 or more, or 
there is a history of diastolic readings of 100 or more 
and continuous medication is necessary for control of the 
hypertension.  A 20 percent rating is warranted if the 
diastolic pressure is predominantly 110 or more, or if the 
systolic pressure is predominantly 200 or more.  A 40 
percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three 
different days.  62 Fed. Reg. 65,207 (December 11, 1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective as of 
January 12, 1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked impairment with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107 (West Supp. 2002).  



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending at the CAVC at the 
time of its enactment.  


However, the United States Court of Appeals for the 
Federal Circuit (CAFC) has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, the CAFC stated that it was 
not deciding that question at this time.  In this regard, 
the Board notes that VAOPGCPREC 11-00 appears to hold that 
the VCAA is retroactively applicable to claims pending on 
the date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

For the issue currently on appeal, the RO has provided a 
statement of the case (SOC), and a supplemental statements 
of the case (SSOC), and development letters dated in April 
2002 and September 2002.  

These letters from the RO informed the veteran of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show 
for entitlement; when and where to send pertinent 
information; what VA has done to assist the claims; and 
how to contact VA for additional assistance.

VA has therefore satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that section 5103(a), as amended by VCAA, and § 3.159(b), 
as recently amended, require VA to inform claimant of 
which evidence VA will provide and which evidence claimant 
is to provide, and remanding where VA failed to do so).

The various rating decisions, SOC, and SSOC also served to 
notify the veteran of his procedural and appellate rights.  
During the appeal process, he has exercised several of 
these rights.  For instance, he has been afforded the 
opportunity to present information and arguments in favor 
of his claim, and he and his representative have in fact 
done so, to include attendance at a personal hearing 
before the undersigned Member of the Board in August 2002 
and the submission of evidence and arguments through 
October 2002.  

The claims file shows that the RO has made reasonable 
efforts to obtain all identified relevant evidence and has 
received either the requested evidence or a negative 
response from medical providers.  

The veteran's written submissions and hearing testimony 
have not identified any pertinent and currently 
outstanding evidence.  

The veteran has undergone VA examinations during the 
pendency of this appeal, the most recent examinations 
having been conducted in March 2000 and August 2002.

These examinations were thorough and adequately addressed 
the current level of severity of hypertension.  
Development for another VA examination is therefore 
unnecessary in this case.

The Schedule for Rating Disabilities under Diagnostic Code 
7101 was revised during the pendency of this appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65207- 65224 
(1997) (now codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2002)).  The veteran appealed the initial grant of 
service connection and perfected this appeal.  In essence, 
his appeal has been pending since the initial grant of 
service connection for hypertension was made effective 
September 19, 1993.  

The Board notes that VA's failure to provide notice of 
this change in the rating criteria does not prejudice the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The revised criteria under Diagnostic Code 7101, like the 
prior criteria, provides for 20 percent if the diastolic 
pressure is predominantly 110 or more, but provides 
additional criteria to qualify for a 20 percent rating, 
which is if systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  

Lastly, the Board notes that this is not a case in which 
the VCAA has been applied in the first instance.  See 
generally Bernard, supra.  


The VCAA development letters sent in April 2002 and 
September 2002 demonstrated the RO's consideration of the 
VCAA in this instance.  

As discussed, the Board has reviewed the evidence of 
record and determined that all notification and 
development actions required by the new legislation and 
the implementing regulations have been completed in full.  

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).


Initial Increased Evaluation

The Board has reviewed the evidence of record and finds 
that an evaluation in excess of 10 percent is warranted 
for the initial grant of service connection for 
hypertension.  

A 20 percent evaluation is warranted pursuant to the 
regulations in effect prior to January 12, 1998.  The 
regulations in effect prior to January 12, 1998 are more 
favorable to the veteran in this instance and are thus 
used in the analysis of his claim.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); see also (the revised rating 
criteria do not have retroactive application prior to 
January 12, 1998. 38 U.S.C.A. § 5110(g) (West 1991)). 




On the basis of the many diastolic pressures recorded in 
the veteran's medical records over the years, the Board 
concludes that the evidence is in equipoise with respect 
to whether or not the veteran's hypertension 
manifestations more nearly approximate the criteria for a 
20 percent evaluation based upon diastolic pressure 
predominantly 110 or more with definite symptoms.  

As indicated in the factual background above, there were 
readings recorded that were at lower than 110, as well as 
many that were higher.  The veteran has been seen at VA 
for hypertension and a myriad of other ailments.  The 
average of the diastolic readings over the course of the 
years nears 110.  More important, is the fact that the 
diastolic reading appears to spike to 110 or above at any 
given time during VA evaluations.  Such is the case even 
with apparent compliance with prescribed medication.  

The VA examiner in August 2002 noted that his reading of 
the veteran's current medical records showed normal blood 
pressure in April 2002 and March 2002.  Nonetheless, at VA 
examinations in August 2002 and in March 2000, the 
diastolic readings were at 98, 100, 100, 104 and 110, for 
the four readings taken during those evaluations.  

Taking this into consideration, the Board finds that the 
evidence of record to be in relative equipoise.  In 
resolving all doubt in the veteran's behalf, a 20 percent 
evaluation from the effective date of the claim, September 
19, 1993, is warranted.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

However, a preponderance of the evidence is against an 
evaluation greater than 20 percent for the period from 
September 19, 1993 to the present, on the basis that the 
veteran's diastolic readings were not predominantly 120 or 
more and with moderately severe symptoms, but were less 
than 120.  Id.  Moreover, the Board finds no basis for 
assignment of "staged" ratings.  See Fenderson, supra.



Extraschedular Consideration

The CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is 
still obligated to seek all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  In the veteran's case at hand, the 
RO provided the criteria for assignment of an 
extraschedular evaluation and while it obviously 
considered them, did not grant the veteran increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary 
or the Director of the VA Compensation and Pension Service 
might consider unusual or exceptional.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary 
for review for consideration of extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
instance, hypertension has not been shown to markedly 
interfere with employment or to require frequent inpatient 
care.


The current schedular criteria pursuant to which the 
veteran has been granted an initial evaluation of 20 
percent adequately compensate him for the nature and 
extent of severity for his hypertension.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

A 20 percent evaluation for hypertension is granted from 
September 19, 1993, subject to the laws and regulations 
governing  the payment of monetary benefits. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

